 Case 4:20-cv-00931-RAS-CAN Document 12 Filed 04/19/21 Page 1 of 1 PageID #: 25




                             United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

   COURTNEY FRANKLIN, #37472                         §
                                                     §   Civil Action No. 4:20-CV-931
   v.                                                §   (Judge Schell/Judge Nowak)
                                                     §
   CITY OF PARIS, ET AL.                             §

                    MEMORANDUM ADOPTING REPORT AND
             RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

          Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On March 3, 2021, the report of the Magistrate Judge (Dkt. #10) was entered containing proposed

  findings of fact and recommendations that pro se Petitioner Courtney Franklin’s civil rights lawsuit

  pursuant to 42 U.S.C. § 1983 be dismissed without prejudice under Federal Rule of Civil

  Procedure 41(b). On April 15, 2021, this case was transferred to the undersigned (Dkt. #11).

  Having received the report of the Magistrate Judge, and no objections thereto having been timely

  filed, the court is of the opinion that the findings and conclusions of the Magistrate Judge are

. correct and adopts the Magistrate Judge’s report as the findings and conclusions of the court.

          It is therefore ORDERED that pro se Petitioner Courtney Franklin’s civil rights lawsuit

  pursuant to 42 U.S.C. § 1983 is DISMISSED WITHOUT PREJUDICE.

          IT IS SO ORDERED.
           SIGNED this 19th day of April, 2021.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
